Beck, Presiding Justice.
Demp Charles was indicted for the offense of murder. The jury trying the case returned a verdict of guilty, without a recommendation. A motion for new trial, containing the general grounds, to which two special assignments of *360error were added by amendment, was overruled, and the defendant excepted.
The evidence authorized the verdict. A free and voluntary confession made by the defendant was proved, and this was corroborated by the testimony of an accomplice and by circumstantial evidence.
Error was assigned upon the overruling of the defendant’s objection to tbe introduction in evidence of an ax and ax-handle by the State, and of a pair of shoes which the State contended were worn by the defendant on the night of the murder; the objections being that the ax and ax-handle “were not identified as being the instruments with which the Crime was committed,” and that the shoes were not identified as “the shoes of the defendant.” All of these articles were sufficiently identified. The court did not err in overruling the objections to their introduction in evidence.

Judgment affirmed.


All the Justices concur.